DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al., US PG-Pub 2011/0141052, hereinafter Bernstein, in view of Ebihara et al., US PG-Pub 2016/0125225, hereinafter Ebihara.
Regarding Claim 1, Bernstein teaches an input device (device 10) comprising: 
an input member (touch pad member 24) that includes a first surface on which an operation is performed by an operation body (Figs. 2-3, showing the user’s finger 26 touches the top surface of the uppermost layer 56) and a second surface that is a back surface of the first surface (Figs. 2-3, showing other surfaces on the back of the uppermost layer 56); 
a first electrode (upper capacitor electrode 76) that is disposed on the second surface (Figs. 3 and 8, showing the upper capacitor electrode is below the second surface); 
a second electrode (lower capacitor electrodes 78) that faces the first electrode and is disposed spaced apart from the first electrode (Fig. 8, and corresponding descriptions, showing the lower capacitor electrodes are spaced apart from the first electrodes); and 
a controller (processing circuitry 160) that detects a pressing force applied to the input member by an operation performed by the operation body ([0085], [0112]-[0115]), based on an electrostatic capacitance between the first electrode and the second electrode ([0085], [0112]-[0115]), and calculates a pressure-sensitivity value that is a value indicating the pressing force detected ([0085], [0112]-[0115]).
However, Bernstein does not explicitly teach wherein the first electrode is electrically connected to a ground.
Ebihara teaches wherein the first electrode is electrically connected to a ground (Ebihara: [0131], noting the conductive layer is connected to a ground).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the ground taught by Ebihara into the device taught by Bernstein in order to increase sensitivity of the touch screen (Ebihara: [0131], [0191]), thereby providing a higher quality user experience.
Regarding Claim 6, Bernstein, as modified by Ebihara, teaches the input device according to claim 1, wherein the first electrode is disposed along a side edge of the second surface (Bernstein: Figs. 3 and 8, showing the upper capacitor electrodes are along the side edge of the second surface).
Regarding Claim 7, Bernstein, as modified by Ebihara, teaches the input device according to claim 6, comprising: 
a third electrode (Bernstein: touch sensor array 50; [0079], noting the touch sensor array may be formed of an array of conductive capacitor electrodes) that is disposed to face the second surface of the input member (Bernstein: Figs. 3 and 8, showing the touch sensor array faces the second surface of the input member), 
wherein the third electrode is disposed in a position closer to a central portion of the input member than a position of the first electrode is (Bernstein: Figs. 3 and 8, showing the touch sensor array is located in the middle portion of the device), when viewed in a direction in which the third electrode faces the second surface of the input member (Bernstein: Figs. 3 and 8, showing the touch sensor array faces the second surface of the input member).
Regarding Claim 8, Bernstein, as modified by Ebihara, teaches the input device according to claim 7, wherein the third electrode is a touch electrode for detecting a location in the input member touched by the operation body (Bernstein: [0079]).
Regarding Claim 9, Bernstein, as modified by Ebihara, teaches the input device according to claim 8, wherein a width of the second electrode is less than a width of the first electrode (Bernstein: Figs. 3 and 8, It would have been an obvious matter of design choice to change the widths of the electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).).
Regarding Claim 10, Bernstein, as modified by Ebihara, teaches the input device according to claim 9, wherein the first electrode does not overlap the third electrode (Bernstein: Figs. 3 and 8, showing the touch sensor array does not overlap the upper capacitor electrode), when viewed in the direction in which the third electrode faces the second surface of the input member (Bernstein: Figs. 3 and 8, showing the touch sensor array faces the second surface of the input member).
Allowable Subject Matter
Claims 2-5 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of Claim 2, “a ground electrode that is electrically connected to the ground and disposed in a position that corresponds to a position of the first electrode; and a conductive member that is sandwiched between the first electrode and the ground electrode” are considered novel. The closest prior art found teaches an input device of Claim 1 but fails to teach the combination of a ground electrode, how the ground electrode is electrically connected and its position, as well as a conductive member located between the first electrode and the ground electrode. 
Claims 3-5 and 11-12 are also objected to due to their dependence on Claim 2.
Additionally, the entirety of Claim 16, “a plurality of regions into which the first surface is preliminarily partitioned according to settings, wherein the controller: detects, from the plurality of regions, a region that corresponds to a location where the pressing force is detected, the pressing force being applied to the input member by the operation performed by the operation body; obtains a corresponding one of the correction values that is assigned to the region detected; and corrects the pressure-sensitivity value that is the value indicating the pressing force detected, based on the corresponding one of the correction values obtained, the pressing force being applied to the input member” is considered novel. 
Claim 17 is objected to due to its dependence on Claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627